DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledge of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 4 is objected to because of the following informalities: line 2 recites “frequency or 30 kHz”, and should be changed to “frequency of 30kHz”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the claim recites in lines 1-2 “the paraboloidal surface”. However it is unclear which paraboloidal if not both of the first reflecting surface and the second reflecting surface the claim is referring to. For examination purposes, the Examiner will assume the applicant is referring to both reflecting surfaces of claim 1.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a converging portion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification notes structure in [0019] and that “The converging portion 6 is a device for converging the ultrasonic wave generated at the ultrasonic wave source 4 and transmitting the converged ultrasonic wave. The converging portion 6 includes a first reflecting portion 10, a second reflecting portion 20, and a waveguide 8.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brouillette et al., (US20180147606), (hereinafter “Brouillette”) in view of Sustrick (US20200316244), (hereinafter “Sustrick”).

Regarding claim 1, Brouillette teaches an ultrasonic generator ([0189] “one exemplary system 50 for generating and propagating mechanical waves”) comprising:
(#54-#58 broadband sources) that is configured to generate an wave ([0221] “the system 50 uses broadband sources 54-58 such as ultrasound transducers”)
a converging portion that is configured to converge the wave generated by the wave source (#72 reflection faces (74-78) and #80 waveguide);
wherein the converging portion includes;
a first reflecting portion (#76 section of #72 reflection face) which has a first reflecting surface and reflects the wave generated by the wave source on the first reflecting surface ([0192] “The angle between the first section 74 and the transmission face 70 is chosen so that mechanical waves emitted by the first broadband source 54 are reflected”), 
a second reflecting portion (#78 section of #72 reflection face) which is disposed opposite to the first reflecting surface (fig. 3 #78 and #76 are on opposite sides),
a waveguide (#80 waveguide) having an introduction portion (#82 focal zone) which is disposed such that the ultrasonic wave reflected by the second reflecting surface is introduced into the waveguide through the introduction portion ([0194] “Similarly, the focal zone 82 may be planar for accommodating a waveguide 80 having a planar end 82”), said waveguide serving of the waveguide and which serves as a transmission path for the ultrasonic wave ([0149] “Furthermore, a mechanical waveguide should be understood as a waveguide adapted to propagate mechanical waves or pulses along its length. In the present description, the expressions “waveguide”, “mechanical waveguide” and “transmission member” may be used interchangeably.”),
However Brouillette fails to explicitly disclose a second reflecting surface that reflects the ultrasonic wave reflected by the first reflecting surface on the second reflecting surface, wherein each of the first reflecting surface and the second reflecting surface has a paraboloidal surface, and wherein a focal point of the second reflecting surface and a focal point of the first reflecting surface are disposed such that the ultrasonic wave reflected by the second reflecting surface becomes a plane wave.
In addition, Sustrick teaches a known technique of a second reflecting surface which is disposed opposite to the first reflecting surface and that reflects the wave reflected by the first reflecting surface on the second reflecting surface (fig. 12b, the wave is reflected off #1210 parabolic mirror and is then reflected off #1212 reflective surface, and #1210 and #1212 are on opposite sides of each other), wherein each of the first reflecting and second reflecting surface has a paraboloidal surface (fig. 12b #1210 and #1212 have curved surfaces similar to a paraboloidal surface) and wherein a focal point of the second reflecting surface and a focal point of the first reflecting surface are disposed such that the wave reflected by the second reflecting surface becomes a plane wave ([0044] “Light passing through the focal point of parabolic reflective surface 1212 is reflected upward in a collimated beam through a pin-hole 1214 in parabolic mirror 1210.”; the device of Sustrick can be applied to the device of Brouillette to improve the device so that it can further focus the beams).


Regarding claim 2, Brouillette as modified by Sustrick teaches the device of claim 1, wherein the ultrasonic wave source is annularly disposed around the second reflecting surface (fig. 3 #56 and #54 [0190] “the elements 54 and 56 are part of a same broadband source having an annular shape”; radially they would be annularly disposed around the second reflecting surface along the central axis) such that the ultrasonic wave source faces the first reflecting surface (fig. 3 #56 and #54 face #76 and #74 respectively), and the first reflecting surface is annularly disposed around the introduction portion (#82 focal zone) of the waveguide (fig. 3 radially the surfaces are disposed around the #82 focal zone).

 Regarding claim 3, Brouillette as modified by Sustrick teaches the device of claim 1, but fails to explicitly disclose wherein the paraboloidal surface is a revolving paraboloidal surface.
In addition, Sustrick teaches a known technique of wherein the paraboloidal surface is a revolving paraboloidal surface. (fig. 12b both #1212 and #1210 surfaces would revolve around a focal point).


Regarding claim 4, Brouillette as modified by Sustrick teaches the device of claim 1, wherein the ultrasonic wave source generates the ultrasonic wave at a frequency of 30 kHz or higher ([0021] “the at least one high amplitude mechanical pulse each have a center frequency fc comprised between about 20 kHz and about 10 MHz and a duration of about 1/fc.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.F./           Examiner, Art Unit 3793                 


/PASCAL M BUI PHO/           Supervisory Patent Examiner, Art Unit 3793